Case: 17-10532      Document: 00514350352         Page: 1    Date Filed: 02/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-10532
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                     February 16, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

MELISSA TREVINO,

                                                 Defendant−Appellant.




                  Appeals from the United States District Court
                       for the Northern District of Texas
                               No. 3:16-CR-378-4




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Melissa Trevino has moved for leave



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10532    Document: 00514350352    Page: 2   Date Filed: 02/16/2018


                                No. 17-10532

to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Trevino has filed a response.

      We have reviewed counsel’s brief, relevant portions of the record, and
Trevino’s response. We concur with counsel’s assessment that the appeal pre-
sents no nonfrivolous issue for appellate review. Accordingly, the motion for
leave to withdraw is GRANTED, counsel is excused from further responsibili-
ties herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2